Affirmed; Opinion Filed August 6, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01130-CR

                           JUSTIN WAYNE WARREN, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F17-50870-I

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Schenck
                                    Opinion by Justice Evans
       Appellant Justin Wayne Warren waived a jury trial and pleaded guilty to aggravated assault

causing serious bodily injury involving family violence. After finding appellant guilty, the trial

court made an affirmative finding that appellant used or exhibited a deadly weapon, a hammer and

a saw, during the commission of the offense, found that two enhancement paragraphs were true,

and assessed punishment at fifty years’ imprisonment.

       On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel
delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,

but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

        We affirm the trial court’s judgment.

                                                        /David Evans/
                                                        DAVID EVANS
                                                        JUSTICE
Do Not Publish
TEX. R. APP. P. 47
171130F.U05




                                                  –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JUSTIN WAYNE WARREN, Appellant                        On Appeal from the Criminal District Court
                                                       No. 2, Dallas County, Texas
 No. 05-17-01130-CR         V.                         Trial Court Cause No. F17-50870-I.
                                                       Opinion delivered by Justice Evans.
 THE STATE OF TEXAS, Appellee                          Justices Lang-Miers and Schenck
                                                       participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 6th day of August, 2018.




                                                 –3–